 



Exhibit 10.1
This Independent Practice Association Participation Agreement (“Agreement”) is
made and entered into by and between the party named on the signature page below
(hereinafter referred to as “IPA”) and Humana Insurance Company, Humana Health
Insurance Company of Florida, Inc., Humana Medical Plan, Inc. and their
affiliates that underwrite or administer health plans (hereinafter referred to
as “Humana”).
RELATIONSHIP OF THE PARTIES

1.1   In performance of their respective duties and obligations hereunder,
Humana and IPA, and IPA’s respective employees and agents, are at all times
acting and performing as independent contractors, and neither party, nor their
respective employees and agents, shall be considered the partner, agent,
servant, employee of, or joint venturer with, the other party. Unless otherwise
agreed to herein, the parties acknowledge and agree that neither IPA nor Humana
will be liable for the activities of the other nor the agents and employees of
the other, including but not limited to, any liabilities, losses, damages,
suits, actions, fines, penalties, claims or demands of any kind or nature by or
on behalf of any person, party or governmental authority arising out of or in
connection with: (i) any failure to perform any of the agreements terms,
covenants or conditions of this Agreement; (ii) any negligent act or omission or
other misconduct; (iii) the failure to comply with any applicable laws, rules or
regulations; or (iv) any accident, injury or damage to persons or property.
Notwithstanding anything to the contrary contained herein, IPA further agrees to
and hereby does indemnify, defend and hold harmless Humana from any and all
claims, judgments, costs, liabilities, damages and expenses whatsoever,
including reasonable attorneys’ fees, arising from any acts or omissions in the
provision by IPA of medical services to Members. This provision shall survive
termination or expiration of this Agreement.   1.2   The parties agree that
Humana’s affiliates whose Members receive services hereunder do not assume joint
responsibility or liability between or among such affiliates for the acts or
omissions of such other affiliates.

SERVICES TO MEMBERS

2.1   Subject at all times to the terms of this Agreement, IPA agrees to provide
or arrange for medical and related health care services to individuals
designated by Humana (herein referred to as “Members”) with an identification
card or other means of identifying them as Members covered under a self-funded
or fully insured health benefits plan to which IPA has agreed to participate as
set forth in the product participation list attachment.   2.2   IPA agrees to
provide IPA’s services to individuals covered under other third party payors’
(hereinafter referred to as “Payor” or “Payors”) health benefits contracts
(hereinafter referred to as “Plan” or “Plans”) and agrees to comply with such
Payors’ policies and procedures. For Covered Services rendered to such
individuals, IPA acknowledges and agrees that all rights and responsibilities
arising with respect to benefits to such individuals shall be subject to the
terms of the Payor Plan covering such individuals. Individuals covered under
such Plans will have an identification card as a means of identifying the Payor
Plan which provides coverage. Such identification cards will display the Humana
logo and/or name.   2.3   For Covered Services provided to those individuals
identified in Section 2.2 above, Payor will make payments for Covered Services
directly to IPA in accordance with the terms and conditions of this Agreement
and the rates set forth in the payment attachment applicable to the Plan type of
such individual. IPA agrees that in no event, including, but not limited to,
nonpayment by Payor, or Payor’s insolvency, shall IPA bill, charge, collect a
deposit from, seek compensation, remuneration or reimbursement from, or have any
recourse against Humana for services provided by IPA to Plans’ members. This
provision shall not prohibit collection by IPA from Plans’ members for
non-covered services and/or member cost share amounts in accordance with the
terms of the applicable member Plan. Payors Plans will provide appropriate
steerage mechanisms including benefit designs and/or physician directory and web
site listings to ensure their covered individuals will have incentives to
utilize IPA’s services. All obligations of IPA under this Agreement with respect
to Humana’s Members shall equally apply to the individuals identified in
Section 2.2 above.

THIRD PARTY BENEFICIARIES

1



--------------------------------------------------------------------------------



 



3.1   Except as is otherwise specifically provided in this Agreement, the
parties have not created and do not intend to create by this Agreement any
rights in other parties as third party beneficiaries of this Agreement,
including, without limitation, Members.

SCOPE OF AGREEMENT

4.1   This Agreement sets forth the rights, responsibilities, terms and
conditions governing: (i) the status of IPA and IPA’s employees, subcontractors
and/or independent contractors as health care providers (hereinafter referred to
as “Participating Providers”) providing health care services; and (ii) IPA’s
provision, or the arrangement for the provision, of professional medical
services (hereinafter referred to as “IPA Services”) to Members. All terms and
conditions of this Agreement which are applicable to “IPA” are equally
applicable to each Participating Provider, unless the context requires
otherwise.   4.2   IPA represents and warrants that it is authorized to
negotiate terms and conditions of provider agreements, including this Agreement,
and further to execute such agreements for and on behalf of itself and its
Participating Providers. IPA further represents and warrants that Participating
Providers will abide by the terms and conditions of this Agreement, including
each of IPA’s employed, subcontracted or independently contracted physicians.
The parties acknowledge and agree that nothing contained in this Agreement is
intended to interfere with or hinder communications between IPA and Members
regarding the Members’ medical conditions or treatment options, and IPA
acknowledges that all patient care and related decisions are the sole
responsibility of IPA and Humana does not dictate or control clinical decisions
with respect to the medical care or treatment of Members.   4.3   IPA
acknowledges and agrees that with respect to self-funded groups, unless
otherwise provided herein, Humana’s responsibilities hereunder are limited to
provider network administration and/or claims processing.

SUBCONTRACTING PERFORMANCE

5.1   IPA shall provide directly, or through appropriate agreements with
physicians and other licensed health care professionals and/or providers,
Physician Services for Members. It is understood and agreed that IPA shall
maintain written agreements with Participating Providers, if any, in a form
comparable to, and consistent with, the terms and conditions established in this
Agreement. IPA’s downstream provider agreements, if any, shall include terms and
conditions which comply with all applicable requirements for provider agreements
under state and federal laws, rules and regulations. In the event of a conflict
between the language of the downstream provider agreements and this Agreement,
the language in this Agreement shall control.   5.2   IPA shall provide Humana
an executed letter of agreement (in a form substantially similar to the form
attached hereto as the letter of agreement attachment) for each Participating
Provider who is a physician and who is subcontracted or independently contracted
with IPA prior to the provision of services by such Participating Provider to
Members. Such Participating Providers, if any, who do not execute a letter of
agreement may not participate under this Agreement and may not be listed in
Humana’s provider directories.

TERM AND TERMINATION

6.1   The term of this Agreement shall commence on January 1, 2007 (the
“Effective Date”). The initial term of this Agreement shall expire on July 31,
2011. This Agreement shall automatically renew for subsequent three (3) years
terms unless either party provides written notice of non-renewal to the other
party at least ninety (90) days prior to the end of the initial term or any
subsequent renewal terms.   6.2   Humana may terminate this Agreement, or any
individual Participating Provider, immediately upon written notice to IPA,
stating the cause for such termination, in the event: (i) IPA’s, or any
individual Participating

2



--------------------------------------------------------------------------------



 



    Provider’s, continued participation under this Agreement may adversely
affect the health, safety or welfare of any Member or brings Humana or its
health care networks into disrepute; (ii) IPA or any individual Participating
Provider fails to meet Humana’s credentialing or re-credentialing criteria;
(iii) IPA or any individual Participating Provider is excluded from
participation in any federal health care program; (iv) IPA or any individual
Participating Provider voluntarily or involuntarily seeks protection from
creditors through bankruptcy proceedings or engages in or acquiesces to
receivership or assignment of accounts for the benefit of creditors; or
(v) Humana determines that IPA, or any of IPA or IPA’s Physicians’ employees,
principals or financially related entities, have solicited, persuaded, induced,
coerced, or otherwise caused the disenrollment of thirty-five or more Medicare
Members assigned to an IPA Physician and such disenrollment meets the criteria
set forth in section 23.12 of this Agreement (vi) Humana loses its authority to
do business in total or as to any limited segment of business, but then only as
to that segment; provided that in the event of an issue with respect to an
individual Participating Provider only Humana’s termination shall be effective
only as to the individual Participating Provider.

6.3   In the event of a breach of this Agreement by either party, the
non-breaching party may terminate this Agreement upon at least sixty (60) days
prior written notice to the breaching party, which notice shall specify in
detail the nature of the alleged breach; provided, however, that if the alleged
breach is susceptible to cure, the breaching party shall have thirty (30) days
from the date of receipt of notice of termination to cure such breach, and if
such breach is cured, then the notice of termination shall be void of and of no
effect. If the breach is not cured within the thirty (30) day period, then the
date of termination shall be that date set forth in the notice of termination.
Notwithstanding the foregoing, any breach related to credentialing or
re-credentialing, quality assurance issues or alleged breach regarding
termination by Humana in the event that Humana determines that continued
participation under this Agreement may affect adversely the health, safety or
welfare of any Member or bring Humana or its health care networks into
disrepute, shall not be subject to cure and shall be cause for immediate
termination upon written notice to IPA.   6.4   IPA agrees that the notice of
termination or expiration of this Agreement shall not relieve IPA’s obligation
to provide or arrange for the provision of Physician Services through the
effective date of termination or expiration of this Agreement.

POLICIES AND PROCEDURES

7.1   IPA agrees to comply with Humana’s quality assurance, quality improvement,
accreditation, risk management, utilization review, utilization management and
other administrative policies and procedures established and revised by Humana
from time to time and, in addition, those policies and procedures which are set
forth in Humana’s Physician’s Administration Manual, or its successor
(hereinafter referred to as the “Manual”), and bulletins or other written
materials that may be promulgated by Humana from time to time to supplement the
Manual. The Manual and updated policies and procedures may be issued and
distributed by Humana in electronic format. Paper copies may be obtained by IPA
upon written request. Revisions to such policies and procedures shall become
binding upon IPA thirty (30) days after such notice to IPA by mail or electronic
means, or such other period of time as necessary for Humana to comply with any
statutory, regulatory and/or accreditation requirements.

CREDENTIALING AND PROFESSIONAL LIABILITY INSURANCE

8.1   Participation under this Agreement by IPA and Participating Providers is
subject to the satisfaction of all applicable credentialing and re-credentialing
standards established by Humana. IPA shall provide Humana, or its designee,
information necessary to ensure compliance with such standards at no cost to
Humana or its designee. IPA agrees to use electronic credentialing and
recredentialing processes when administratively feasible. IPA, as applicable,
and all Participating Providers providing Physician Services to Humana Members
shall be credentialed in accordance with Humana’s credentialing process prior to
receiving participating status with Humana.   8.2   IPA shall maintain, at no
expense to Humana, policies of comprehensive general liability, professional
liability, and workers’ compensation coverage as required by law, insuring IPA
and IPA’s employees and

3



--------------------------------------------------------------------------------



 



         agents against any claim or claims for damages arising as a result of
injury to property or person, including death, occasioned directly or indirectly
in connection with the provision of Physician Services contemplated by this
Agreement and/or the maintenance of IPA’s facilities and equipment. Upon
request, IPA shall provide Humana with evidence of said coverage, of which
minimum professional liability coverage shall be two hundred and fifty thousand
dollars ($250,000) per occurrence and seven hundred and fifty thousand dollars
($750,000) in the aggregate, or as required by state law. IPA shall provide
Humana with written notice at least ten (10) days prior to any cancellations
and/or modifications in the coverage. IPA shall within ten (10) business days
following service upon IPA, or such other period of time as may be required by
any applicable law, rule or regulation, notify Humana in writing of any Member
lawsuit alleging malpractice involving a Member.

PROVISION OF MEDICAL SERVICES

9.1     IPA shall provide Members all available medical services within the
normal scope of and in accordance with IPA’s: (a) licenses and certifications,
and (b) privileges to provide certain services based upon IPA’s qualifications
as determined by Humana. IPA agrees to comply with all requests for information
related to IPA’s qualifications in connection with Humana’s determination
whether to extend privileges to provide certain services and/or procedures to
Members. IPA shall not bill, charge, seek payment or have any recourse against
Humana or Members for any amounts related to the provision of Physician Services
for which Humana has notified IPA that privileges to perform such services have
not been extended.   9.2    IPA shall maintain all office medical equipment
including, but not limited to, imaging, diagnostic and/or therapeutic equipment
(hereinafter referred to as “Equipment”) in acceptable working order and
condition and in accordance with the Equipment manufacturer’s recommendations
for scheduled service and maintenance. Such Equipment shall be located in IPA’s
office locations that promote patient and employee safety. IPA shall provide
Humana or its agents with access to such Equipment for inspection and an
opportunity to review all records reflecting Equipment maintenance and service
history. Such Equipment shall only be operated by qualified technicians with
appropriate training and required licenses and certifications.   9.3   Equipment
owned and/or operated by IPA shall comply with all standards for use of such
Equipment and technician qualifications established by Humana. IPA agrees to
comply with all requests for information related to Equipment and IPA’s and/or
IPA’s staff, qualifications for use of same. In the event: (i) IPA’s Equipment
fails to meet Humana’s standards; or (ii) IPA declines to comply with Humana’s
standards for use of Equipment, IPA agrees that it will not use such Equipment
while providing services to Members and shall not bill, charge, seek payment or
have any recourse against Humana or Members for any amounts for services with
respect to such Equipment.

STANDARDS OF PROFESSIONAL PRACTICE

10.1   Physician Services shall be made available to Members without
discrimination on the basis of type of health benefits plan, source of payment,
sex, age, race, color, religion, national origin, health status or disability.
IPA shall provide Physician Services to Members in the same manner as provided
to their other patients and in accordance with prevailing practices and
standards of the profession.

MEDICAL RECORDS

11.1   IPA shall prepare, maintain and retain as confidential the medical
records of all Members receiving Physician Services, and Members’ other
personally identifiable health information received from Humana, in a form and
for time periods required by applicable state and federal laws, licensing
requirements, accreditation and reimbursement rules and regulations to which IPA
is subject, and in accordance with accepted medical practice. IPA shall obtain
authorization of Members permitting Humana, and/or any state or federal agency
as permitted by law, to obtain a copy and have access, upon reasonable request,
to any medical record of Member related to services provided by IPA pursuant to
applicable state and federal laws. Copies of such records for the purpose of
claims processing shall be made and provided by IPA at no cost to Humana or the
Member.



4



--------------------------------------------------------------------------------



 



11.2   IPA and Humana agree to maintain the confidentiality of information
maintained in the medical records of Members, and information obtained from
Humana through the verification of Member eligibility, as required by law. This
Section 11 shall survive expiration or termination of this Agreement, regardless
of the cause.

GRIEVANCE AND APPEALS PROCESS/BINDING ARBITRATION

12.1   IPA shall cooperate and participate with Humana in grievance and appeals
procedures to resolve disputes that may arise between Humana and its Members.  
12.2   In the event of a dispute between IPA and Humana which is not resolved as
set forth in Section 22 below, or which the parties cannot settle by mutual
agreement, the dispute shall be resolved by binding arbitration, conducted by a
single arbitrator selected by the parties from a panel of arbitrators proposed
by the American Arbitration Association (“AAA”). This applies, without
limitation, to any dispute arising out of the parties’ business relationship,
including allegations or claims involving violations of state or federal laws or
regulations. In the event the parties cannot agree on the arbitrator, then the
arbitrator shall be appointed by the AAA. The arbitration shall be conducted in
Miami Dade County, FL, in accordance with and subject to the Commercial
Arbitration Rules of the AAA then in effect, or under such other mutually agreed
upon guidelines. Judgment upon the award rendered in any such arbitration may be
entered in any court of competent jurisdiction, or application may be made to
such court for judicial acceptance and enforcement of the award, as applicable
law may require or allow. The submission of any dispute to arbitration shall not
adversely affect either party’s right to seek preliminary injunctive relief with
respect to an actual or threatened termination, repudiation or rescission of the
Agreement. Except as expressly set forth in Section 22 below, the costs of any
arbitration proceeding(s) hereunder shall be borne equally by the parties, and
each party shall be responsible for its own attorneys’ fees and such other costs
and expenses incurred related to the proceedings. Arbitrations hereunder shall
be conducted solely between IPA and Humana; class-based arbitration shall not be
permitted. The parties agree this Agreement is a transaction involving
interstate commerce and therefore that the Federal Arbitration Act, 9 U.S.C §1
et seq. applies.

USE OF IPA’S NAME

13.1   Humana may include the following information in any and all marketing and
administrative materials published or distributed in any medium: IPA’s name,
telephone number, address, office hours, type of practice or specialty, hospital
affiliation, Internet web-site address, and the names of Participating
Providers, including physicians providing care at IPA’s office, and hospital
affiliation, board certification, and other education and training history, if
applicable, of Participating Providers. Humana will provide IPA with access to
such information or copies of such administrative or marketing materials upon
request.   13.2   IPA may advertise or utilize marketing materials, logos, trade
names, service marks, or other materials created or owned by Humana after
obtaining Humana’s written consent. IPA shall not acquire any right or title in
or to such materials as a result of such permissive use.   13.3   IPA agrees to
allow Humana to distribute a public announcement of IPA’s affiliation with
Humana.

PAYMENT

14.1   IPA shall accept payment from Humana for those services for which
benefits are payable under a Member’s health benefits contract (hereinafter
referred to as “Covered Services”) provided to Member in accordance with the
reimbursement terms in the payment attachment. IPA shall collect directly from
Member any co-payment, coinsurance, or other member cost share amounts
(hereinafter referred to as “Copayments”) applicable to the Covered Services
provided and shall not waive, discount or rebate any such Copayments. Payments
made in accordance with the payment attachment less the Copayments owed by
Members pursuant to their health benefits contracts shall be accepted by IPA as
payment in full from Humana for all Covered Services. This provision shall not
prohibit collection by IPA from Member for any services not covered under the
terms of the applicable Member health benefits contract.

5



--------------------------------------------------------------------------------



 



14.2   IPA agrees that payment may not be made by Humana for services rendered
to Members which are determined by Humana not to be Medically Necessary.
“Medically Necessary” (or “Medical Necessity”), unless otherwise defined in the
applicable Member health benefits contract, means services or supplies provided
by a licensed, certified or approved, as applicable, hospital, physician or
other health care provider to identify or treat a condition, disease, ailment,
sickness or bodily Injury and which, in the opinion of Humana, are:
(i) consistent with the symptoms, diagnosis and treatment of the condition,
disease, ailment, sickness or bodily injury; (ii) appropriate with regard to
standards of accepted medical practice; (iii) not primarily for the convenience
of the patient or the hospital, physician, or other health care provider;
(iv) the most appropriate and cost-effective supply, setting, or level of
service which safely can be provided to the patient; and (v) substantiated by
records and documentation maintained by the provider of services. When applied
to an inpatient, it further means that the patient’s symptoms or condition
requires that the services or the supplies cannot be provided safely to the
patient as an outpatient. IPA agrees that in the event of a denial of payment
for Physician Services rendered to Members determined not to be Medically
Necessary by Humana, that IPA shall not bill, charge, seek payment or have any
recourse against Member for such services.   14.3   IPA agrees that Humana may
recover overpayments made to IPA by Humana by offsetting such amounts from later
payments to IPA, including, without limitation, making retroactive adjustments
to payments to IPA for errors and omissions relating to data entry errors and
incorrectly submitted claims or incorrectly applied discounts. Humana shall
provide IPA thirty (30) days advance written notice of Humana’s intent to offset
such amounts prior to deduction of any monies due. If IPA does not refund said
monies or request review of the overpayments described in the notice within
thirty (30) days following receipt of notice from Humana, Humana may without
further notice to IPA deduct such amounts from later payments to IPA. Humana may
make retroactive adjustments to payments for a period not to exceed eighteen
(18) months from original date of payment or such other period as may be
required or allowed by applicable law.   14.4   In the event Humana has access
to IPA’s, or a Participating Provider’s, services through one or more other
agreements or arrangements in addition to this Agreement, Humana will determine
under which agreement or arrangement payment for Covered Services will be made.
  14.5   Nothing contained in this Agreement is intended by Humana to be a
financial incentive or payment that directly or indirectly acts as an inducement
for IPA to limit Medically Necessary services.

SUBMISSION OF CLAIMS

15.1   IPA shall submit all claims to Humana or its designee, as applicable,
using the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)
compliant 837 electronic format, or a CMS 1500 and/or UB-92, or their
successors, within ninety (90) days from the date of service or within the time
specified by applicable state law. Humana may, in its sole discretion, deny
payment for any claim(s) received by Humana after the later of ninety (90) days
from the date of service, or the time specified by applicable state law. IPA
acknowledges and agrees that at no time shall Members be responsible for any
payments to IPA except for applicable Copayments and non-covered services
provided to such Members   15.2   Humana will process IPA claims which are
accurate and complete in accordance with Humana’s normal claims processing
procedures and applicable state and/or federal laws, rules and regulations with
respect to the timeliness of claims processing. Such claims processing
procedures may include, without limitation, automated systems applications which
identify, analyze and compare the amounts claimed for payment with the diagnosis
codes and which analyze the relationships among the billing codes used to
represent the services provided to Members. These automated systems may result
in an adjustment of the payment to the IPA for the services or in a request,
prior to payment, for the submission for review of medical records that relate
to the claim. IPA may request reconsideration of any adjustments produced by
these automated systems by submitting a timely request for reconsideration to
Humana.   15.3   IPA shall use best efforts to submit all claims to Humana by
electronic means available and accepted as industry standards that are mutually
agreeable, and which may include claims clearinghouses or electronic data
interface companies used by Humana. IPA acknowledges that Humana may market
certain products that will require electronic submission of claims in order for
IPA to participate.

6



--------------------------------------------------------------------------------



 



COORDINATION OF BENEFITS

16.1   When a Member has coverage, other than with Humana, which requires or
permits coordination of benefits from a third party payor in addition to Humana,
Humana will coordinate its benefits with such other payor(s). In all cases,
Humana will coordinate benefits payments in accordance with applicable laws and
regulations and in accordance with the terms of its health benefits contracts.
When permitted to do so by such laws and regulations and by its health benefits
contracts, Humana will pay the lesser of: (i) the amount due under this
Agreement; (ii) the amount due under this Agreement less the amount payable or
to be paid by the other payor(s); or (iii) the difference between allowed billed
charges and the amount paid by the other payor(s). In no event, however, will
Humana, when its plan is a secondary payor, pay an amount, which, when combined
with payments from the other payor(s), exceeds the rates set out in this
Agreement; provided, however, if Medicare is the primary payer, Humana will, to
the extent required by applicable law, regulation or Centers for Medicare and
Medicaid Services (“CMS”) Office of Inspector General (“OIG”) guidance, pay IPA
an amount up to the amount Humana would have paid, if it had been primary,
toward any applicable unpaid Medicare deductible or coinsurance.

NO LIABILITY TO MEMBER FOR PAYMENT

17.1   IPA agrees that in no event, including, but not limited to, nonpayment by
Humana, Humana’s insolvency or breach of this Agreement, shall IPA or any
Participating Provider bill, charge, collect a deposit from, seek compensation,
remuneration or reimbursement from, or have any recourse against Members or
persons other than Humana (or the payor issuing the health benefits contract
administered by Humana) for Covered Services provided by IPA. This provision
shall not prohibit collection by IPA from Member for any non-covered service
and/or Copayments in accordance with the terms of the applicable Member health
benefits contract.   17.2   IPA further agrees that: (i) this provision shall
survive the expiration or termination of this Agreement regardless of the cause
giving rise to expiration or termination and shall be construed to be for the
benefit of the Member; (ii) this provision supersedes any oral or written
contrary agreement now existing or hereafter entered into between IPA and Member
or persons acting on their behalf; and (iii) this provision shall apply to all
employees, agents, trustees, assignees, subcontractors, and independent
contractors of IPA, and IPA shall obtain from such persons specific agreement to
this provision.   17.3   Any modification to this Section 17 shall not become
effective unless approved by the Commissioner of Insurance, in the event such
approval is required by applicable state law or regulation, or such changes are
deemed approved in accordance with state law or regulation.

ACCESS TO INFORMATION

18.1   IPA agrees that Humana, or any state or federal regulatory agency as
required by law, shall have reasonable access and an opportunity to examine
IPA’s financial and administrative records as they relate to services provided
to Members during normal business hours, on at least seventy-two (72) hours
advance notice, or such shorter notice as may be imposed on Humana by a federal
or state regulatory agency or accreditation organization.

NEW PRODUCT INTRODUCTION

19.1   From time to time during the term of this Agreement, Humana may develop
or implement new products. Should Humana offer participation in any such new
product to IPA, IPA shall be provided with sixty (60) days’ written notice prior
to the implementation of such new product. If IPA does not object in writing to
its participation in such new product within such sixty (60) day notice period,
IPA shall be deemed to have accepted participation in the new product. In the
event IPA objects to its participation in a new product, the parties shall
confer in good faith to reach agreement on the terms of IPA’s participation. If
agreement

7



--------------------------------------------------------------------------------



 



         on such new product cannot be reached, such new product shall not apply
to this Agreement. Humana may in its discretion, establish, develop, manage and
market provider networks in which IPA may not be selected to participate.

ASSIGNMENT AND DELEGATION

20.1   The assignment by IPA of this Agreement or any interest hereunder shall
require notice to and the written consent of Humana. As used in this paragraph,
the term “assignment” shall also include a change of control in IPA’s practice
by merger, consolidation, transfer, or the sale of thirty-three percent (33%) or
more stock or other ownership interest in IPA’s practice. Any attempt by IPA to
assign this Agreement or any interest hereunder without complying with the terms
of this paragraph shall be void and of no effect, and Humana, at its option, may
elect to terminate this Agreement upon thirty (30) days written notice to IPA,
without any further liability or obligation to IPA. Humana may assign this
Agreement in whole or in part to any purchaser of or successor to the assets or
operations of Humana, or to any affiliate of Humana, provided that the assignee
agrees to assume Humana’s obligations under this Agreement. Upon notice of an
assignment by Humana, IPA may terminate this Agreement upon thirty (30) days
written notice to Humana.

COMPLIANCE WITH REGULATORY REQUIREMENTS

21.1   IPA acknowledges, understands and agrees that this Agreement may be
subject to the review and approval of state regulatory agencies with regulatory
authority over the subject matter to which this Agreement may be subject. Any
modification of this Agreement requested by such agencies or required by
applicable law or regulations shall be incorporated herein as provided in
Section 23.10, of this Agreement.   21.2   IPA and Humana agree to be bound by
and comply with the provisions of all applicable state and/or federal laws,
rules and regulations. The alleged failure by either party to comply with
applicable state and/or federal laws, rules or regulations shall not be
construed as allowing either party a private right of action against the other
in any court, administrative or arbitration proceeding in matters in which such
right is not recognized or authorized by such law or regulation. IPA and
Participating Providers agree to procure and maintain for the term of this
Agreement all license(s) and/or certification(s) as is required by applicable
law and Humana’s policies and procedures. IPA shall notify Humana immediately of
any changes in licensure or certification status of IPA or Participating
Providers. If IPA or any individual Participating Provider violates any of the
provisions of applicable state and/or federal laws, rules and regulations, or
commits any act or engages in conduct for which IPA’s or Participating
Providers’ professional licenses are revoked or suspended, or otherwise is
restricted by any state licensing or certification agency by which IPA or
Participating Providers are licensed or certified, Humana may immediately
terminate this Agreement or any individual Participating Provider, provided that
in the event of an issue with respect to an individual Participating Provider
only, Humana’s termination shall be effective only as to the individual
Participating Provider.

DISPUTE RESOLUTION/LIMITATIONS ON PROCEEDINGS

22.1   IPA and Humana agree that in the event they are unable to resolve
disputes that may arise with respect to this Agreement, IPA will first exhaust
any internal Humana administrative review or appeal mechanisms prior to
submitting any matters to binding arbitration.   22.2   IPA may contest the
amount of the payment, denial or nonpayment of a claim only within a period of
eighteen (18) months following the date such claim was paid, denied or not paid
by the required date by Humana. In order to contest such payments, IPA shall
provide to Humana, at a minimum, in a clear and acceptable written format, the
following information: Member name and identification number, date of service,
relationship of the Member to the patient, claim number, name of the provider of
the services, charge amount, payment amount, the allegedly correct payment
amount, difference between the amount paid and the allegedly correct payment
amount, and a brief explanation of the basis for the contestation. Humana will
review such contestation(s) and respond to IPA within sixty (60) days of the
date of receipt by Humana of such contestation. In the event a dispute about the
contestations cannot be resolved by mutual agreement or as set forth above,
either party may submit the matter for non-binding mediation to a

8



--------------------------------------------------------------------------------



 



         board certified mediator selected by the parties or from a panel of
mediators proposed by the AAA. In the event the parties cannot agree on the
mediator, then the mediator shall be appointed by the AAA. The mediation shall
occur within sixty (60) days following the submission by Humana of the matter to
the mediator. If the mediation does not occur within such time period or neither
party submits the dispute to mediation, either party may submit the dispute to
binding arbitration in accordance with Section 12.2 above. The dispute shall not
be submitted to binding arbitration by either party prior to the expiration of
the sixty (60) day period allowed for Humana’s response to the contestation.
Except as set forth below, the cost of the mediation shall be divided equally
between the parties. The parties shall first exhaust the contestation procedures
described above prior to submitting the contestations dispute to binding
arbitration in accordance with Section 12.2 above. In the event of a
determination, following mediation or the arbitration proceedings described in
Section 12.2 above, that the claims in dispute, in the aggregate, were processed
and paid correctly, IPA shall, upon request of Humana, reimburse Humana, the out
of pocket costs and expenses, and attorneys fees incurred by Humana that are
attributable to the mediation or arbitration proceeding. In the event of a
determination, following mediation or the arbitration proceedings described in
Section 12.2 above, that the claims in dispute, in the aggregate, were not
processed and paid correctly by Humana, Humana shall, upon request of IPA,
reimburse IPA’s out of pocket costs and expenses, and attorneys fees incurred by
IPA that are attributable to the mediation or arbitration proceeding.

MISCELLANEOUS PROVISIONS

23.1   SEVERABILITY. If any part of this Agreement should be determined to be
invalid, unenforceable, or contrary to law, that part shall be reformed, if
possible, to conform to law, and if reformation is not possible, that part shall
be deleted, and the other parts of this Agreement shall remain fully effective.
  23.2   GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the applicable laws of the State of Florida. The parties agree
that applicable state and/or federal laws and/or regulations may make it
necessary to include in this Agreement specific provisions relevant to the
subject matter contained herein. Such state law provisions, if any, are set
forth in the state law coordinating provisions attachment hereto. Such federal
law provisions, if any, are set forth in the Medicare Advantage provisions
attachment hereto. The parties agree to comply with any and all such provisions
and in the event of a conflict between the provisions in the state law
coordinating provisions attachment and/or the Medicare Advantage provisions
attachment and any other provisions in this Agreement, the provisions in those
attachments, as applicable, shall control. In the event that state and/or
federal laws and/or regulations enacted after the Effective Date expressly
require specific language be included in this Agreement, such provisions are
hereby incorporated by reference without further notice by or action of the
parties and such provisions shall be effective as of the effective date stated
in such laws, rules or regulations.   23.3   WAIVER. The waiver, whether express
or implied, of any breach of any provision of this Agreement shall not be deemed
to be a waiver of any subsequent or continuing breach of the same provision. In
addition, the waiver of one of the remedies available to either party in the
event of a default or breach of this Agreement by the other party shall not at
any time be deemed a waiver of a party’s right to elect such remedy at any
subsequent time if a condition of default continues or recurs.   23.4   NOTICES.
Any notices, requests, demands or other communications, except notices of
changes in policies and procedures pursuant to Section 7, required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given: (i) on the date of personal delivery; or (ii) provided such notice,
request, demand or other communication is received by the party to which it is
addressed in the ordinary course of delivery: (a) on the third day following
deposit in the United States mail, postage prepaid or by certified mail, return
receipt requested; (b) on the date of transmission by facsimile transmission; or
(c) on the date following delivery to a nationally recognized overnight courier
service, each addressed to the other party at the address set forth below their
respective signatures to this Agreement, or to such other person or entity as
either party shall designate by written notice to the other in accordance
herewith. Humana may also provide such notices to IPA by electronic means to the
e-mail address of IPA set forth on the Cover Sheet to this Agreement or to other
e-mail addresses IPA provides to Humana by notice as set forth herein. Unless a
notice specifically limits its scope, notice to any one

9



--------------------------------------------------------------------------------



 



    party included in the term “IPA” or “Humana” shall constitute notice to all
parties included in the respective terms.   23.5   CONFIDENTIALITY. IPA agrees
that the terms of this Agreement and information regarding any dispute arising
out of this Agreement are confidential, and agrees not to disclose the terms of
this Agreement nor information regarding any dispute arising out of this
Agreement to any third party without the express written consent of Humana,
except pursuant to a valid court order, or when disclosure is required by a
governmental agency. Notwithstanding anything to the contrary herein, the
parties acknowledge and agree that IPA may discuss the payment methodology
included herein with Members requesting such information.   23.6   COUNTERPARTS,
HEADINGS AND CONSTRUCTION. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together constitute one and the same instrument. The headings in this Agreement
are for reference purposes only and shall not be considered a part of this
Agreement in construing or interpreting any of its provisions. Unless the
context otherwise requires, when used in this Agreement, the singular shall
include the plural, the plural shall include the singular, and all nouns,
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine or neuter, as the identity of the person or persons may require. It is
the parties desire that if any provision of this Agreement is determined to be
ambiguous, then the rule of construction that such provision is to be construed
against its drafter shall not apply to the interpretation of the provision.  
23.7   INCORPORATION OF ATTACHMENTS. All attachments attached hereto are
incorporated herein by reference. (e g. PAYMENT, WHOLLY OWNED AFFILIATED
PROVIDER PROVISION, DELEGATION OF UTILIZATION REVIEW/MANAGEMENT, CONTRACTING
LIMITATIONS)   23.8   FORCE MAJEURE. Neither party to this Agreement shall be
deemed to breach its obligations under this Agreement if that party’s failure to
perform under the terms of this Agreement is due to an act of God, riot, war or
natural disaster.   23.9   ENTIRE AGREEMENT. This Agreement, including the
attachments, addenda and amendments hereto and the documents incorporated
herein, constitutes the entire agreement between Humana and IPA with respect to
the subject matter hereof, and it supersedes any prior or contemporaneous
agreements, oral or written, between Humana and IPA.   23.10   MODIFICATION OF
AGREEMENT. This Agreement may be amended in writing as mutually agreed upon by
IPA and Humana. In addition, Humana may amend this Agreement upon sixty
(60) days’ written notice to IPA. Failure of IPA to object in writing to such
amendment during the sixty (60) day notice period shall constitute acceptance of
such amendment by IPA.   23.11   SARBANES-OXLEY. Humana acknowledges that IPA is
subject to the provisions of the Sarbanes-Oxley Act of 2002 and the rules,
regulations and interpretations promulgated thereunder (the “Sarbanes-Oxley
Act”). In order to assist IPA with its compliance with the provisions of
Section 404 of the Sarbanes-Oxley Act, if Humana obtains Type 2 Statement of
Auditing Standards 70 reports (“SAS 70 Reports”) from their independent auditors
regarding the operating effectiveness of Humana’s internal controls over
financial reporting (the “Humana Controls”), Humana will provide IPA with a copy
upon request. If Humana does not provide IPA with current SAS 70 Reports, solely
for the purpose of assessing Humana Controls, Humana will make available to IPA
and its independent auditors information regarding the Humana Controls as IPA
may reasonably request upon reasonable advance notice.   23.12   LIQUIDATED
DAMAGES. IPA acknowledges and shall require IPA physicians to acknowledge that
HUMANA has invested and will invest substantial resources including funds, time,
effort and goodwill in building a roll of Medicare Members to be treated by IPA
Physicians. Therefore, IPA agrees that IPA and IPA Physicians, or any of IPA or
IPA Physicians’ employees, principals or financially related entities, shall not
solicit, persuade, induce, coerce or otherwise cause the disenrollment of any
Medicare Member at any time, directly or indirectly. If thirty-five (35) or more
Medicare Members assigned to an individual IPA Physician disenroll from HUMANA
due to IPA or IPA Physicians’ directly or indirectly

10



--------------------------------------------------------------------------------



 



    soliciting, persuading, inducing, coercing or otherwise causing the
disenrollment of such Medicare Members to be treated by IPA or any IPA
Physicians or IPA/IPA Physicians’ employees, principals or other financially
related entity under some other prepaid health care benefit plan other than
HUMANA’s IPA shall pay HUMANA the amount of three thousand dollars ($3000.00)
for each disenrolled Medicare Member who is treated by IPA, or any IPA
Physicians or IPA/IPA Physicians’ employees, principals or any financially
related entity. IPM hereby agrees and shall require IPA Physicians hereby to
agree that this amount is not a penalty and constitutes liquidated damages in as
such as the actual damages are not and cannot be ascertained at the time of the
execution of this Agreement. IPA and IPA Physicians understand that this
liquidated damages clause does not apply to or require payment from the Medicare
Members under any circumstance. HUMANA agrees with IPA and IPA Physicians that
this paragraph shall not be applicable in the case of any Medicare Member who
disenrolls and is treated by a IPA Physician or anyone else on a non-prepaid and
non-capitated fee-for-service basis as a private patient. In addition, Medicare
Members who were patients prior to IPA Physician’s participation as a HUMANA
Participating Provider, are excluded from this provision, if the IPA and/or IPA
Physician can furnish documentation to HUMANA in the form of a list of his/her
patients prior to becoming a HUMANA Participating Provider. IPA and IPA
Physicians have the obligation to and agree to notify HUMANA immediately of the
name of any Medicare Member or former Medicare Member treated by a IPA Physician
or any other person covered by this provision. This paragraph shall survive for
twelve (12) months following the termination or expiration of this Agreement
regardless of the cause giving rise to termination.   23.13   NON-COMPETE:
During the term of this Agreement and for the one (1) year period following
termination of this Agreement, regardless of the cause giving rise to such
termination, IPA agrees and shall require IPA Physicians to agree that it is in
their respective legitimate business interests to enter into the following
restrictive covenants, such interests being the preservation and fostering of
goodwill and the substantial business and other relationships the parties have
with their respective Members, customers, providers, patients and others.
Therefore, the parties agree to the following:   23.13.1   IPA agrees and shall
require IPA Physicians to agree not to, directly or indirectly: (I) engage in
any activities which are in competition with HUMANA’s comprehensive health
insurance, health maintenance organization or comprehensive benefits plans
business, including but not limited to obtaining a license to become a managed
health care plan offering HMO or POS products; or (II) acquire, manage,
establish or otherwise have any direct or indirect interest in any provider
sponsored organization or network (such organization or network commonly and
hereinafter refer to as a “PSN”), as now or in the future defined or authorized
by CMS or any other federal or state agency or enabling legislation or
regulation, for the purpose of administering, developing, implementing or
selling Medicare, Medicaid or other government sponsored health insurance or
benefit plans; or (III) contract or affiliate with another party which is a
licensed managed care organization, where such affiliation or contract is for
the purpose of offering and sponsoring HMO or POS Products, and where IPA and/or
IPA Physicians obtain an ownership interest in the HMO or POS managed health
care product to be marketed at the same office sites where services are to be
provided to HUMANA Members and as listed in IPA Information Attachment of this
Agreement or at other office sites within a five (5) mile radius of said office
sites listed in IPA information Attachment.   24.1.   CONFLICT OF INTEREST: IPA
hereby represents and warrants that except as disclosed in Conflict of Interest
Disclosure Form, IPA, including all Principals of IPA, and IPA Physicians do not
have an interest, directly or indirectly, as a partner, office, member,
director, including but not limited medical director, shareholder of more than
five percent (5%) of the entity’s outstanding shares, financial, business and/or
medical advisor, employee or in any other employed managerial, advisory, fiscal,
ownership or control capacity, in any other health maintenance organization,
prepaid health plan or similar entity providing prepaid health services, and/or
any affiliated companies thereof, hereafter referred to as “Competitive Plan”.

11



--------------------------------------------------------------------------------



 



24.2   IPA agrees that IPA has a continuing obligation to update any and all
information in Conflict of Interest Disclosure Form and to notify HUMANA
immediately of any changes herein.

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have the authority necessary to bind the
entities identified herein and have executed this Agreement to be effective as
of the Effective Date.

                              IPA/AUTHORIZED SIGNATORY       HUMANA        
 
                            Signature:           Signature:        
 
     
 
             
 
    Printed Name:           Printed Name:        
 
                     
 
    Title:           Title:                                  
 
                           
Date:
              Date:                                     Address For Notice:    
                  IPA:       HUMANA:     Continucare Medical Management, inc.  
    Copy to:     7200 Corporate Center Drive       Humana Inc.     Suite 600    
  P.O. Box 1438     Miami, Fl 33126       Louisville, Kentucky 40201-1438    
Attn: President       Attn: Law Department    

13